IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BLAINE M. CARVER,                  : No. 26 MAP 2014
                                   :
                 Appellant         :
                                   :
                                   :
            v.                     :
                                   :
                                   :
COMM OF PA. ET AL., P.B.P.P.; DOC  :
SECRETARY, JOHN WETZEL; S.C.I. @ :
HOU. WARDEN STEVEN R. GLUNT;       :
P.B.P.P. SUPER. MS. BROWN P.B.P.P. :
AGENTS RYAN, MALLON &              :
FEATHERS.; RECORDS SUPER. TANYA :
HAYLES; UNIT MGR. MICHELLE IVICIC; :
COUNSELOR RICHARD WALKER           :
C.C.P.M. JOHN SAWTELLE; F.G.C.     :
DORETTA CHENCHARICK,               :
                                   :
                 Appellees         :




                                 ORDER


PER CURIAM                                   DECIDED: October 30, 2014
     AND NOW, this 30th day of October, 2014, the Order of the Commonwealth

Court is AFFIRMED.